DETAILED ACTION

This Office action is in response to papers filed on 14 December 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on December 14, 2020 and July 6, 2022, have been considered. A signed copy of each form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 11,333,378 B1 to Limp et al. in view of US Patent Application Publication No. US 2021/0181695 A1 to Feng et al..
The patented invention of Limp et al. (herein after “Limp”) teaches of systems, methods, and apparatus that enable power management and reduction to help reduce the overall power demand on a power system.  In doing so, the patented reference teaches and/or fairly suggests the limitations of the claimed invention as follows.
Regarding the independent claims 1, 10 and 16, directed to a method, apparatus,  and system, respectively, comprising:
receiving first signaling including data representing an energy input at a processing resource of a computing device from a radio in communication with a processing resource of an energy source - (taught by Limp at column 11, lines 23-27 where “process 400 begins by receiving sensor data from one or more sensors positioned at a location” in reference to Fig. 4A.);
receiving second signaling including user data at the processing resource of the computing device from a memory of the computing device – (as stated by Limp in column 11 at line 23-27, data is received by multiple sensors thereby including a second signal);
inputting the user data and the data representing the energy input into an artificial intelligence (AI) model at the processing resource of the computing device; generating data representing a command as an output of the AI model at the processing resource of the computing device – (Limp teaches the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified);
transmitting third signaling including the data representing the command to the processing resource of the energy source from the processing resource of the computing device via the radio in communication with the processing resource of the energy source in response to generating the data representing the command as the output of the AI model – (Limp teaches this in column 6 at lines 20-29 where “configured to receive and execute instructions included in command data sent from the management system 220 operating on a remote computing resource directly, via the hub 205 that is positioned at the location, and/or via the communication component that is positioned at the location. Likewise, in some implementations, the appliances may be further configured to transmit or send operational information (e.g., energy consumption, errors, etc.) to the management system and/or the communication component 204” is explained.
Regarding the inputting and generating steps of the claim limitations, as aforementioned the patented prior art of Limp teaches the use of data representing user preferences.  However, Limp fails to teach the use of an Artificial Intelligence (AI) element as claimed.  Therefore, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.
Claim 10 also includes the recitation of a memory (taught by Limp as storage in column 4 at line 34)configured to store: an artificial intelligence (AI) model (taught by Feng in paragraph [0048]); data representing user defined constraints and user data (taught by Limp in column 11 at lines 40-59 and in paragraph [0052] of Feng); and a processor coupled to the memory (the use of a processor is stated in column 4 at line 34 of Limp), wherein the processor is configured to (these limitations are addressed above).
Claim 16 also includes the elements of an electrical system (Limp teaches the use of a power system in column 4 at lines 26-28) and a computing device (also taught in column 4 at line 23 et seq.).  The configuration of the computing device is taught as aforementioned.

As per the limitations of claim 2, where the method of claim 1, is cited as further comprising:
receiving at the processing resource of the computing device fourth signaling including data representing user defined constraints from the memory of the computing device – (taught by Limp at column 11, lines 23-27 where “process 400 begins by receiving sensor data from one or more sensors positioned at a location” in reference to Fig. 4A.  The use of “one or more” by Limp teaches the usage of a plurality of signals including data.); and
inputting the data representing the user defined constraints into the AI model at the processing resource of the computing device in response to receiving the fourth signaling - (Limp teaches the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified.  For this reason, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.

With regard to claim 3, where the method of claim 1, further comprises:
inputting the user data into the AI model at the processing resource of the computing device – (Limp teaches the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified); 
generating data representing a predicted energy usage as a different output of the AI model at the processing resource of the computing device in response to inputting the user data into the AI model – (taught by Limp in column 10 at lines 17-21 where “profiles may be stored in the data store and used as inputs to predict energy saving from various energy saving actions when different conditions are present at the location. Such information may be used to predict energy savings at the same location and/or at other locations having similar characteristics” is stated;
transmitting fourth signaling including the data representing the predicted energy usage to a user interface from the processing resource of the computing device via a radio in communication with the user interface in response to generating the data representing the predicted energy usage; and - display the data representing the predicted energy usage on the user interface in response to the user interface receiving the fourth signaling – (the use of an user interface is taught by Limp in column 10 at line 39 et seq. where the presence of a graphical user interface is described).
Regarding the inputting and generating steps of the claim limitations, as aforementioned the patented prior art of Limp teaches the use of data representing user preferences.  However, Limp fails to teach the use of an Artificial Intelligence (AI) element as claimed.  Therefore, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.
Claims 4 and 14 are directed to the method of claim 1 and the apparatus of claim 10, as further comprising: receiving fourth signaling including weather data at the processing resource of the computing device; inputting the weather data into the AI model at the processing resource of the computing device in response to receiving the fourth signaling; and generating data representing a predicted amount of energy input prior to receiving the data representing the energy input as a different output of the AI model in response to inputting the weather data. Limp teaches the step of receiving a signal including weather data in column 7 at lines 51-52 where “a weather system that provides weather data, weather patterns, or forecasted weather corresponding to the location that may be used by the management system” is taught; the step of inputting the weather data is taught by Limp in column 11 at lines 23-27 as stated above and the generating data representing energy input is explained in column 4 at lines 14-19 where the processes of generating and inputting using AI is taught by Feng as aforementioned.

In claim 8 the method of claim 1 is cited as further comprising:
receiving fourth signaling including data representing a different energy input at the processing resource of the computing device from a radio in communication with a processing resource of the different energy source – (the use of a different energy input as recited is taught by Limp in column 5 at lines 21-28 where a wireless power transfer is explained as “one or more of the sensors may receive power wirelessly from another device using wireless power transfer (WPT) using electric, magnetic, or electromagnetic fields using inductive coupling between coils of wire or by electric fields using capacitive coupling between metal electrodes, or using other WPT techniques”);
inputting the user data and the data representing the different energy input into the AI model at the processing resource of the computing device; and
generating data representing a different command as a different output of the AI model at the processing resource of the computing device: and
transmitting fifth signaling including the data representing the different command to the processing resource of the different energy source from the processing resource of the computing device via the radio in communication with the processing resource of the different energy source in response to generating the data representing the different command as the different output of the AI model – (the steps of inputting, generating and transmitting are taught by Limp and Feng as aforementioned with regard to the independent claims).

Regarding claim 9, the method of claim 8, is stated as further comprising the different energy source transmitting the different energy input to an electrical system of a building in response to the different energy source receiving the fifth signaling.  This aspect of the instant invention is taught in column 5 at lines 36 et seq. where the transmission of the WPT techniques is explained. 

As per claim 11, the apparatus of claim 10, further comprises a user interface configured to receive fourth signaling representing the data representing the user defined constraints from a user in response to receiving a selection on the user interface.  The use of a user interface is taught in column 10 at lines 47-48 as a graphical user interface.

With regard to claim 12 in the apparatus of claim 10, the user interface is configured to: receive fourth signaling including the data representing the energy input; and display the data representing the energy input in response to receiving the fourth signaling.  The receiving and displaying of the data representing the energy input is taught in column 10 at lines 43-48 where “the message data may include other forms of information that may be output as a presentation to the user at a location. For example, message data may include instructions that cause a communication component to generate a light output, such as a light ring or light ring pattern, visual information that is presented on a graphical user interface, etc.”)

Claim 13 directs the apparatus of claim 10, to wherein the user defined constraints include at least one of: an energy spending budget, an energy source preference, or a battery target level.  The use of power information regarding the “power system 250 may also communicate with the management system 220 and provide demanded power information, or load on the power system, forecasted power demands, costs per unit of power under different operational constraints, etc.”

In claim 15 the apparatus of claim 14, further states the processor as configured to:  generate data representing a different command as an output of the different AI operation; and transmit fifth signaling including the data representing the different command to an electrical system via a radio in communication with the electrical system in response to generating the data representing the different command as the output of the different AI operation.  This feature is taught by Limp as the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified.  For this reason, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.  And, Limp teaches this in column 6 at lines 20-29 where “configured to receive and execute instructions included in command data sent from the management system 220 operating on a remote computing resource directly, via the hub 205 that is positioned at the location, and/or via the communication component that is positioned at the location. Likewise, in some implementations, the appliances may be further configured to transmit or send operational information (e.g., energy consumption, errors, etc.) to the management system and/or the communication component 204” is explained.
Regarding claim 17, the system of claim 16, is claimed as wherein the electrical system is configured to: receive the third signaling including the data representing the command; and perform an operation in response to receiving the third signaling including  the data representing the command.  This limitation is taught by Limp in column 12 at lines 34 et seq. where “upon determination and receipt of potential energy saving actions, one or more of those energy saving actions are selected based on the obtained user data and/or the obtained location data,…”.

As per claim 18, the system of claim 16, further includes the electrical system is coupled to at least one of: a heating, ventilation, and air conditioning (HVAC) system, an appliance, an electronic device, a vehicle, a light, a security system, a watering system, a plumbing system a sewer system, or a septic system.  In column 2 at lines 23-24 and 46 et seq. Limp states that the appliances are controlled by management system.

With regard to claim 19 the system of claim 18, states wherein energy allocated to at least one of: the HVAC system, the appliance, the electronic device, the vehicle, the light, the security system, the watering system, the plumbing system a sewer system, or the septic system is adjusted in response to the electrical system receiving the third signaling including the data representing the command.  Limp lists the devices or appliances that are included in the patented system in column 2 at lines 46 et seq.

Claim 20 adds the system of claim 16, as wherein the computing device is at least one of: a smart assistant, wearable device, smartphone, tablet, laptop, or desktop computer.  The use of a computing device is taught by Limp in column 2 at lines 16-17 as the use of a remote computing system.
Claims 5, 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 11,333,378 B1 to Limp et al. in view of US Patent Application Publication No. US 2021/0181695 A1 to Feng et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2011/0133480 A1 to Pagliasotti.
The teachings of Limp and Feng as applied to claim 1 is stated above.
The limitations of claims 5 and 6, within the method of claim 1 is stated as further comprising:
determining, at the processing resource of the computing device, the energy input exceeds an amount of energy needed by an electrical system of a building using the AI model -  (in column 16 at lines 10-28 Limp teaches the determination of energy savings based upon an increase in the power demand);
generating the data representing the command as the output of the AI model in response to determining the energy input exceeds the amount of energy needed by the electrical system of the building – ((Limp teaches the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified.  For this reason, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.  Also see Limp column 3, lines 3-11); and
the energy source transmitting the energy input to a battery or an electrical grid (as per claim 6) in response to the command from the computing device – (although the combination of Limp and Feng address the transmitting and generating steps of the instant claim, the references of prior art fall short of explain energy input to a battery.  For this reason, the prior are of Pagliasotti is introduced.  In paragraph [0038] where “the generator devices 50 create electrical energy that is then used directly in the heating and cooling systems 52 of the building 10 housing the conduit 12. Should the building 10 needs be such that the generator devices 50 are creating more energy than is needed at any one particular time, then the excess energy may be preferably stored in one or more storage batteries 54 for use at later times when needed. In addition, should the storage batteries 54 be at capacity, then the excess energy may be directed back into the electric grid 56 …” is stated.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Limp and Feng with the storage capability to a battery or electric grid of Pagliasotti so as to increase efficiency in saving money and be more environmentally friendly as suggested by Pagliasotti.
	
The limitations of claim 7, further comprises:
determining, at the processing resource of the computing device, the energy input is less than an amount of energy needed by an electrical system of a building using the AI model - (in column 16 at lines 29-48 Limp teaches the determination of energy savings based upon a decrease in the power demand);
generating the data representing the command as the output of the AI model in response to determining the energy input is less than the amount of energy needed by the electrical system of the building - (Limp teaches the use of data representing user preferences as stated in column 11 at lines 40-59; however, the explicit use of an artificial intelligence model is not specified.  For this reason, the published prior art of Feng et al. (herein after “Feng”) is introduced.  In paragraph [0052] “the AI computing device 20 can receive, by use of the field bus 60, the values of a plurality of production parameters sent by the control apparatus 41 in the controller 40, analyze the values of the plurality of production parameters to obtain an analysis result, and send the analysis result to the controller 40 by use of the field bus 60, so that the decision-making apparatus 42 in the controller 40 can generate control instructions for automatic control based on the analysis result. In some embodiments, the system 10 can be connected to a plurality of AI computing devices 20” is stated.  The AI computing device of Feng teaches the collecting/inputting user data and the step of generating a control instruction/command as an output as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Limp with that of Feng to include an artificial intelligence controller to the management system of Limp so as to enable increased efficiency and improved workflow as is well known.  Also see Limp column 3, lines 3-11); and
the energy source transmitting the energy input to the electrical system of the building in response to the command from the computing device - (in column 16 beginning at line 29, Limp discusses the alternative when there is a decrease in the amount of energy input.  In column 2 at lines 28-31 Limp teaches of actions that are taken in the time of increase or decrease of energy input.  So in column 16, the actions are made effective wherein the excess or shortage of energy is described as “the management system may determine that if the total demand on the power system is reduced … The management system may further determine the current power demanded by locations of one or more of the groups and determine the amount of energy savings needed (e.g., needed energy savings value) from one or more of those groups to achieve the five-percent total decrease in power demand on the power system …”.)
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2014/0180968 A1		Song et al.
Teaches of a method and apparatus for managing energy consumption in a home network system including multiple devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        September 20, 2022



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119